Case: 19-2263   Document: 55     Page: 1   Filed: 07/01/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

 BRAEMAR MANUFACTURING, LLC, CARDIONET,
                    LLC,
            Plaintiffs-Appellants

                            v.

   THE SCOTTCARE CORPORATION, AMBUCOR
          HEALTH SOLUTIONS, INC.,
              Defendants-Appellees
             ______________________

                       2019-2263
                 ______________________

    Appeal from the United States District Court for the
 Eastern District of Pennsylvania in No. 2:12-cv-02516-
 PBT, Judge Petrese B. Tucker.
                 ______________________

                  Decided: July 1, 2020
                 ______________________

     RYAN C. MORRIS, Sidley Austin LLP, Washington, DC,
 argued for plaintiffs-appellants. Also represented by
 CHING-LEE FUKUDA, BRADFORD J. BADKE, TODD MATTHEW
 SIMPSON, New York, NY; NATHAN A. GREENBLATT, Palo
 Alto, CA.

    KEVIN DOOLEY KENT, Conrad O'Brien, Philadelphia,
 PA, argued for defendants-appellees. Also represented by
Case: 19-2263     Document: 55     Page: 2    Filed: 07/01/2020




 2            BRAEMAR MANUFACTURING, LLC     v. THE SCOTTCARE
                                                 CORPORATION


 JOHN GUERNSEY, MEGHAN A. FARLEY, ANDREW S.
 GALLINARO.
             ______________________

      Before LOURIE, DYK, and CHEN, Circuit Judges.
 LOURIE, Circuit Judge.
      Braemar Manufacturing, LLC and CardioNet, LLC
 (collectively “CardioNet”) appeal from two decisions of the
 United States District Court for the Eastern District of
 Pennsylvania holding that the asserted claims of U.S. Pa-
 tents 7,941,207 (“the ’207 patent), 7,212,850 (“the ’850 pa-
 tent”), 7,907,996 (“the ’996 patent”), and 7,587,237 (“the
 ’237 patent”) are ineligible for patent under 35 U.S.C.
 § 101. CardioNet, LLC v. ScottCare Corp., 388 F. Supp. 3d
442 (E.D. Pa. 2019); CardioNet, LLC v. ScottCare Corp.,
 325 F. Supp. 3d 607 (E.D. Pa. 2018).
     In light of our recent decisions in CardioNet, LLC v.
 InfoBionic, Inc., No. 20-1018 (Fed. Cir. July 1, 2020), and
 CardioNet, LLC v. InfoBionic, Inc., 955 F.3d 1358 (Fed. Cir.
 2020), we affirm as to the ’850 and ’996 patents, vacate the
 district court’s judgment of ineligibility of the asserted
 claims of the ’207 patent, and remand for further
 proceedings on the ’207 patent. Because we conclude that
 the asserted claims of the ’237 patent recite patent-
 ineligible subject matter, we affirm the district court’s
 decision with respect to that patent.
                        BACKGROUND
      CardioNet owns the ’207, ’850, ’996, and ’237 patents
 (collectively “the asserted patents”), which are generally di-
 rected to systems and methods for cardiac monitoring. In
 2012, CardioNet sued The ScottCare Corporation
 (“ScottCare”) for infringement of the asserted patents in
 the Eastern District of Pennsylvania. Subsequently in
 2015, CardioNet sued InfoBionic, Inc. for infringement of
 the ’850 and ’996 patents in the District of Massachusetts.
Case: 19-2263    Document: 55      Page: 3    Filed: 07/01/2020




 BRAEMAR MANUFACTURING, LLC    v. THE SCOTTCARE             3
 CORPORATION


 In 2017, CardioNet brought an additional claim against In-
 foBionic in the District of Massachusetts for infringement
 of the ’207 patent.
     On May 4, 2017, the Massachusetts district court is-
 sued an order determining that certain claims of the ’850
 and ’996 patents are ineligible for patent under 35 U.S.C.
 § 101. CardioNet, LLC v. InfoBionic, Inc., 2017 WL
1788650 (D. Mass. 2017) (“’850/’996 Mass. Decision”).
 Thereafter, in this case, ScottCare filed a motion for judg-
 ment on the pleadings as to the ’850 and ’996 patents, ar-
 guing that CardioNet was collaterally estopped from
 continuing to assert infringement of those patents based on
 the determination of ineligibility in the ’850/’996 Mass. De-
 cision.    The Pennsylvania district court granted
 ScottCare’s motion on July 12, 2018. CardioNet, LLC v.
 ScottCare Corp., 325 F. Supp. 3d 607, 613 (E.D. Pa. 2018).
      On September 11, 2018, ScottCare filed an additional
 motion for judgment on the pleadings, arguing that the as-
 serted claims of the ’207 and ’237 patents are ineligible for
 patent under § 101. Before the Pennsylvania district court
 ruled on ScottCare’s motion, the Massachusetts district
 court issued a second order determining that claims 1–3, 7,
 10–12, and 22 of the ’207 patent are ineligible for patent
 under § 101. CardioNet, LLC v. InfoBionic, Inc., 348 F.
 Supp. 3d. 87 (D. Mass. 2018) (“’207 Mass. Decision”). In
 this case, CardioNet also asserted claims 8, 9, 21, and 23 of
 the ’207 patent. ScottCare filed additional briefing in the
 Pennsylvania district court arguing that CardioNet was
 collaterally estopped from continuing to assert infringe-
 ment of all asserted claims of the ’207 patent based on the
 ’207 Mass. Decision, including the claims that were not spe-
 cifically addressed by the Massachusetts district court.
    On July 11, 2019, the Pennsylvania district court
 granted ScottCare’s motion. CardioNet, LLC v. ScottCare
 Corp., 388 F. Supp. 3d 442 (E.D. Pa. 2019) (“’207/’237 Pa.
 Decision”). Regarding the ’207 patent, the district court
Case: 19-2263    Document: 55      Page: 4    Filed: 07/01/2020




 4           BRAEMAR MANUFACTURING, LLC      v. THE SCOTTCARE
                                                CORPORATION


 held that CardioNet was collaterally estopped from assert-
 ing claims 1–3, 7, 10–12, and 22 of the ’207 patent based on
 the ’207 Mass. Decision. Id. at 460. The court held that
 CardioNet was also collaterally estopped from asserting
 claims 8, 9, 21, and 23, which were not addressed in the
 ’207 Mass. Decision, because the court determined that the
 differences between those claims and the previously-adju-
 dicated claims do not materially alter the question of valid-
 ity under § 101. Id. at 462–66.
     Regarding the ’237 patent, the court determined that
 the asserted claims are ineligible for patent under § 101.
 The district court treated claims 25 and 37 as representa-
 tive of those asserted, and CardioNet does not challenge
 that determination on appeal. Claim 37 recites:
     37. An article comprising one or more machine-
     readable media storing instructions operable to
     cause one or more machines to perform operations
     for monitoring a cardiac biological signal using
     electrocardiographic monitoring instrumentation,
     the operations comprising:
     receiving a cardiac biological signal that includes
     information describing events, wherein events
     comprise periods in time when an information con-
     tent of the cardiac biological signal is of increased
     relevance to a particular purpose and the events
     are demarcated by periods of time that are not of
     increased relevance to the particular purpose;
     determining a measure of merit of information de-
     scribing each event, wherein the measure of merit
     embodies both the severity of the cardiac condition
     indicated by the information describing the event
     and an amount of noise in the information describ-
     ing the event;
     comparing the measure of merit of information de-
     scribing the event with a merit criterion;
Case: 19-2263      Document: 55      Page: 5   Filed: 07/01/2020




 BRAEMAR MANUFACTURING, LLC       v. THE SCOTTCARE           5
 CORPORATION


     transmitting, for medical purposes, information de-
     scribing a first proper subset of the events that
     have measures of merit meeting the merit criterion
     to a remote medical receiver; and
     discarding information describing a second proper
     subset of the events that have measures of merit
     that fail to meet the merit criterion.
 ’237 patent col. 18 l. 59–col. 20 l. 3.
     The district court considered the claims of the ’237 pa-
 tent under the Supreme Court’s two-step Alice framework
 for determining patent-eligibility. At step one, the court
 determined that the claims are directed to the abstract idea
 of “collecting, classifying, or otherwise filtering data into
 different groups based on identifying characteristics and
 transmitting relevant information for review.” ’207/’237
 Pa. Decision, 388 F. Supp. 3d at 454. At step two, the court
 concluded that “[t]he claim elements, individually or collec-
 tively, recite performing the abstract idea with conven-
 tional technology and fail to provide any specific, inventive
 technological improvement.” Id. at 456.
     The district court entered final judgment of patent in-
 validity of the ’207, ’237, ’850, and ’996 patents in favor of
 ScottCare, and CardioNet appealed. We have jurisdiction
 under 28 U.S.C. § 1295(a)(1).
                           DISCUSSION
     We review a district court’s grant of judgment on the
 pleadings under Rule 12(c) according to the law of the re-
 gional circuit. Allergan, Inc. v. Athena Cosmetics, Inc., 640
F.3d 1377, 1380 (Fed. Cir. 2011) (citing Imation Corp. v.
 Koninklijke Philips Elecs. N.V., 586 F.3d 980, 985 (Fed. Cir.
 2009)). The Third Circuit reviews orders granting judg-
 ment on the pleadings de novo. Zimmerman v. Corbett, 873
F.3d 414, 417 (3d Cir. 2017) (citing Allah v. Al–Hafeez, 226
F.3d 247, 249 (3d Cir. 2000)).
Case: 19-2263     Document: 55     Page: 6      Filed: 07/01/2020




 6            BRAEMAR MANUFACTURING, LLC       v. THE SCOTTCARE
                                                  CORPORATION


                        I. ’207 Patent
     This court recently reversed the ’207 Mass. Decision
 and held that claims 1–3, 7, 10–12, and 22 of the ’207 are
 patent-eligible. CardioNet, LLC v. InfoBionic, Inc., 955
F.3d 1358 (Fed. Cir. 2020). Here, CardioNet has also as-
 serted claims 8, 9, 21, and 23. Because the judgment un-
 derlying the district court’s application of collateral
 estoppel has been reversed, we vacate the district court’s
 judgment of ineligibility of all of the asserted claims of the
 ’207 patent and remand for further proceedings.
                   II. ’850 and ’996 Patents
      This court recently affirmed the ’850/’996 Mass. Deci-
 sion holding that claims 1–3, 5–6, 8–9, 21, and 31–32 of the
 ’850 patent and claims 12 and 23 of the ’996 patent are pa-
 tent-ineligible. CardioNet v. InfoBionic, Inc., No. 20-1018,
 slip op. at 2 (Fed. Cir. July 1, 2020). Here, CardioNet has
 asserted claims 31 and 32 of the ’850 patent and claims 1,
 12, and 23 of the ’996 patent. Because the judgment un-
 derlying the district court’s application of collateral estop-
 pel has been affirmed and CardioNet does not otherwise
 argue that the district court erred in its application of the
 doctrine, we affirm the district court’s judgment of invalid-
 ity of claims 31 and 32 of the ’850 patent and claims 12 and
 23 of the ’996 patent. Because claim 1 of the ’996 patent
 recites materially indistinct subject matter from claim 12,
 we affirm the district court’s judgment of invalidity of that
 claim as well.
                       III. ’237 Patent
      We now address the eligibility of the asserted claims of
 the ’237 patent. Patent eligibility under § 101 is an issue
 of law that may involve underlying issues of fact. See Berk-
 heimer v. HP Inc., 881 F.3d 1360, 1365 (Fed. Cir. 2018) (cit-
 ing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811
F.3d 1314, 1325 (Fed. Cir. 2016)). We review the district
Case: 19-2263     Document: 55     Page: 7    Filed: 07/01/2020




 BRAEMAR MANUFACTURING, LLC     v. THE SCOTTCARE             7
 CORPORATION


 court’s ultimate conclusion on patent eligibility de novo.
Id.
      To determine whether a patent claims eligible subject
 matter, we follow the Supreme Court’s familiar two-step
 framework. See Alice Corp. v. CLS Bank Int’l, 573 U.S.
208, 217 (2014); Mayo Collaborative Servs. v. Prometheus
 Labs., Inc., 566 U.S. 66, 70–73 (2012). First, we determine
 whether the claims are directed to a law of nature, natural
 phenomena, or abstract idea. Alice, 573 U.S. at 217. If not,
 then the claims are patent-eligible, and the inquiry is over.
 If so, we proceed to the second step and determine whether
 the claims nonetheless include an “inventive concept” suf-
 ficient to “‘transform the nature of the claim’ into a patent-
 eligible application.” Id. (quoting Mayo, 566 U.S. at 72–73,
 78).
      The ’237 patent is entitled “Biological Signal Manage-
 ment” and describes methods for selectively transmitting
 or discarding data acquired from a cardiac signal based on
 relevance. The methods begin by receiving a cardiac signal
 and identifying “events” in the received signal. ’237 patent
 col. 8 ll. 34–39. An event is a period in time when the in-
 formation content of the signal “is deemed to be of in-
 creased relevance to a particular purpose.” Id. col. 4 ll. 21–
 23. Events are classified into categories based on identified
 characteristics, and what is referred to as a “measure of
 merit” is determined for each event. Id. col. 8 ll. 39–43. A
 measure of merit is “a valuation of an event when applied
 to a particular purpose.” Id. col. 8 ll. 44–46. The measure
 of merit can be based on, among other factors, the severity
 of the event and the amount of noise in the signal during
 the event. Id. col. 10 ll. 52–54. For each event, the meas-
 ure of merit is compared to a “merit criterion” and, if the
 measure of merit is less than the merit criterion, the event
 is discarded. Id. col. 8 ll. 65–67.
     On appeal, CardioNet argues that the asserted claims
 are not directed to an abstract idea, but rather to improved
Case: 19-2263      Document: 55      Page: 8     Filed: 07/01/2020




 8            BRAEMAR MANUFACTURING, LLC       v. THE SCOTTCARE
                                                   CORPORATION


 electrocardiographic monitoring systems. According to
 CardioNet, the claimed methods increase the relevance of
 data presented to physicians by automatically identifying
 and discarding less clinically-significant events. Even if di-
 rected to an abstract idea, CardioNet argues that the meas-
 ure of merit—a new algorithm “unlike anything available
 in the cardiac-monitoring field”—is an inventive concept
 that transforms the claims into a patent-eligible applica-
 tion. Appellants’ Br. 51.
     ScottCare responds that the claims are directed to the
 abstract idea of collecting, classifying, and filtering data.
 And because the claims merely implement those steps us-
 ing conventional computer technology, ScottCare argues,
 they do not contain an inventive concept.
      We agree with ScottCare. For computer-implemented
 method claims, whether the claims are directed to an ab-
 stract idea at Alice step one “often turns on whether the
 claims focus on ‘the specific asserted improvement in com-
 puter capabilities . . . or, instead, on a process that qualifies
 as an abstract idea for which computers are invoked merely
 as a tool.’” Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d
 1299, 1303 (Fed. Cir. 2018) (quoting Enfish, LLC v. Mi-
 crosoft Corp., 822 F.3d 1327, 1335–36 (Fed. Cir. 2016)).
 Here, the purported improvement is the abstract idea of
 classification and filtering of data, not an improvement in
 the functioning of computer capabilities. On their face, the
 claims are directed to collecting (“receiving a cardiac bio-
 logical signal”), classifying (“classifying the events”), and
 filtering data into groups based on identifying characteris-
 tics (“determining a measure of merit,” “comparing the
 measure of merit”), and transmitting the data for review.
 Claims that “merely collect, classify, or otherwise filter
 data” are ineligible for patent under § 101. Intellectual
 Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1327
 (Fed. Cir. 2017).
Case: 19-2263    Document: 55      Page: 9    Filed: 07/01/2020




 BRAEMAR MANUFACTURING, LLC    v. THE SCOTTCARE             9
 CORPORATION


      CardioNet argues that the claims are drawn to specific
 technological improvements, but nothing in the claims re-
 quires more than generic data manipulation. For example,
 the written description explains that events can be catego-
 rized based on identifying characteristics and includes ta-
 bles associating exemplary characteristics with event
 categories. ’237 patent col. 4 ll. 34–42. Thus, categorizing
 events amounts to nothing more than matching character-
 istics to predefined categories. Similarly, the patent dis-
 closes two methods for determining the measure of merit.
 Like event categorization, a first method operates based on
 a simple lookup table, where event categories are matched
 to a predetermined grade of severity. Id. col. 9 ll. 59–62. A
 second method determines severity by selecting and apply-
 ing a particular equation associated with the appropriate
 event category. Id col. 10 ll. 4–24. Both methods require
 only basic data processing, and neither is the sort of im-
 provement to computer functionality that can make soft-
 ware claims non-abstract. Accordingly, we conclude that
 the claims are directed to the abstract idea of collecting,
 classifying, and filtering data.
     Having concluded that the claims are directed to an ab-
 stract idea, we consider whether the claims describe an in-
 ventive concept at step two. CardioNet principally argues
 that the “measure of merit” is an inventive concept suffi-
 cient to transform the claims into a patent-eligible applica-
 tion. However, as explained above, the measure of merit
 amounts at most to the execution of a mathematical for-
 mula or selection from a lookup table. The measure of
 merit, then, is no more than a mental process, capable of
 performance in the human mind or with pen and paper,
 and is therefore itself an abstract idea. See Intellectual
 Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318
 (Fed. Cir. 2016). The remaining claim limitations recite
 only routine data manipulation, which can be performed by
 a generic computing device. Accordingly, whether consid-
 ered individually or as an ordered combination, the claims
Case: 19-2263     Document: 55    Page: 10    Filed: 07/01/2020




 10             BRAEMAR MANUFACTURING, LLC   v. THE SCOTTCARE
                                                CORPORATION


 recite only the implementation of abstract ideas with con-
 ventional techniques and do not recite an inventive con-
 cept.
                         CONCLUSION
     For the foregoing reasons, the judgment of the district
 court is affirmed as to the ’237, ’850, and ’996 patents, va-
 cated as to the ’207 patent, and remanded for further pro-
 ceedings on the ’207 patent.
      AFFIRMED-IN-PART, VACATED-IN-PART, AND
                    REMANDED